Title: From Thomas Jefferson to Mary Barclay, 3 November 1786
From: Jefferson, Thomas
To: Barclay, Mary



Dear Madam
Paris Nov. 3. 1786.

Mr. Aop applied to me on the subject of a dividend of prize money assigned to Mr. Barclay, which, as I informed him, can only be paid in America. It has since occurred to me that Mr. Barclay might perhaps have relied on this in part for your particular use during his absence. If so, and any inconvenience should arise from the disappointment, I beg you to be so friendly as to communicate it to me, as I shall take a real pleasure in accomodating you with such sums as you may have need of. In doing this I pray you to have no scruples. I shall be happy to hear how yourself and your daughter do. Indeed, on the presumption that your health is reestablished I will flatter myself with your coming to dine with us on Sunday the 5th. inst. You will meet Mrs. Barret and
 Mrs. Montgomery here. The exercise will be good for your health and the company for your spirits. I am with much esteem Dr. Madam your most obedient & most humble servant

Th: Jefferson

